By the Court, Bronson, J.
It is quite clear upon the evidence, that the plaintiffs were ready and willing to take back the first mill, and furnish the defendant with another in pursuance of the contract. They had more than twenty mills in the factory at the time, and there was no proof that they were not good ones. The defendant declined taking another at that time, and said he would call at a future dtiy. There was no evidence which made it proper to submit to the jury the question, whether the plaintiffs had not refused to take back the first, or to furnish the defendant with another mill.
The parties provided by the contract what should be done, in, case the defendant should be dissatisfied with the *91mill. He was to return it and take another. That was his remedy. He had no right to refuse taking another mill, and then insist on an abatement in the price agreed to be paid for the first.
Judgment reversed.